DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 
Status of claims
Canceled:
none
Pending:
1-20
Withdrawn:
none, 
however the 7/22/2022 restriction requirement and 9/22/2022 election remain in effect
Examined:
1-20
Independent:
1, 9 and 16
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting
x


Priority
As detailed on the 1/2/2019 filing receipt, this application claims priority to as early as 12/10/2017.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Restriction/election
Applicant’s election with traverse in the 9/22/2022 reply is acknowledged.  
Applicant timely traversed the restriction requirement.  The traversal is on the ground(s) that "...the combination of algorithms covered by Claim 6-7 and 19 would not be onerous.  ...  ...the examination of the elected combination would inherently include examination of each of the algorithms, and by extension ones of the combinations" (applicant remarks).  This assertion is not found persuasive because, while it can be agreed that each of the algorithms is comprised by the election, it cannot be agreed that examining the algorithms or combinations of the algorithms individually presents an equal burden to examining the single combination of all of the algorithms.  The restriction requirement is proper for the above reasons and as described in the 7/22/2022 restriction requirement, and the requirement is made final.  
Applicant may request an interview if it becomes clear during examination that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter, particularly with regard to a species election.
As described in Applicant's 9/22/2022 remarks at p. 10, the examined claims are drawn to the elected inventions pursuant to 37 CFR 1.142(b) and have been examined.


Claim objections
Claim 20 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
20
... of any of claims 17
Should read: "... of [[any of ]]claim[[s]] 17..."


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1--20 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
directing... a breeding pipeline
The relationship of this "pipeline" to the instance in the preamble is unclear.  Possibly this instance should read "[[a]]the..."
5-7, 10, 19
the following set identification algorithm:...
The variables in the subsequent equations are not defined.  While they are disclosed (e.g. [63]), their meanings in the claims are unclear.  This rejection may be overcome by clearly defining each variable within the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims absent a clearly limiting definition in the specification.  (MPEP 2145.VI pertains.)
9
a computing device coupled in communication with the data structure and configured to:
access...
Claim 9 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited "computing device..." and similar steps.  The recited "computing device" is not interpreted as requiring structure clearly linking the "system" to the recited steps in a structural sense appropriate to a claim to a machine or manufacture.  This rejection might be overcome by, for example, reciting a data storage device, comprised by the "computing device," and instructions stored therein and configured according to the recited elements and steps, as supported at [28, 39, 42, etc.].  
16
instructions... which... cause... to:
access...
A claim to a machine or manufacture, e.g. here a "computer readable storage media," cannot directly recite a process step such as "cause... to access."  MPEP 2173.05(p).II pertains.  This rejection may be overcome by amending to "instructions... which are configured... to cause... to: access......"

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 8-9, 11 and 16-18
Claims 1-2, 4, 8-9, 11 and 16-18 are rejected under 35 USC 103 as unpatentable over Charcosset (as cited on the 10/14/2021 IDS).

Regarding claim 1, the recited accessing and associated recitations are taught as the data inputs to the models and calculations of Charcosset (Charcosset: §"MATERIALS AND METHODS;" and entire document).
The recited determining a prediction score and associated recitations are taught as at least "SCA" (Charcosset: §"ABSTRACT;" and entire document).
The recited selecting and associated recitations are taught as at least "select a set of predictor hybrids" (Charcosset: p. 40, §"Sampling Procedure;" and entire document).
The recited identifying and associated recitations are taught as at least the various models of Charcosset (Charcosset: §"Statistical Models for the Prediction of SCA;" and entire document). 
The recited directing and associated recitations are not taught explicitly, but are the stated goal of the analyses of Charcosset as "prior to field evaluation" (Charcosset: §"ABSTRACT;" and entire document).  It would have been prima facie obvious for PHOSITA to combine the analyses and modeling of Charcosset with the stated breeding goal of Charcosset.  This would have been an example of combining prior art elements according to known methods to yield predictable results.
  The art is applied similarly to claims 9 and 16.

Claim 2 specifies use of historical phenotype data, which limitation is taught as the use of any of the models of Charcosset after they have been trained (Charcosset: p. 39, §"Statistical Models for the Prediction of SCA;" and entire document).  The art is applied similarly to claim 17. 

Claim 4 specifies use of a threshold, which limitation is taught as the evaluation criteria of Charcosset  (Charcosset: p. 41, §"Prediction by the Additive Model;" and entire document).  The art is applied similarly to claim 18. 

Claim 8 further specifies directing the breeding pipeline to a growing space and also is the stated goal of the analyses of Charcosset as "prior to field evaluation" (Charcosset: §"ABSTRACT;" and entire document).  It would have been prima facie obvious for PHOSITA to combine the analyses and modeling of Charcosset with the stated breeding goal of Charcosset.  This would have been an example of combining prior art elements according to known methods to yield predictable results.  The art is applied similarly to claim 11.


Patent eligible subject matter - no 101 rejection
Referring to the 101 analysis as organized in MPEP 2106, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 4th consideration relating to a transformation integrating possible judicial exceptions into a practical application (MPEP 2106.04(d) and (d)(1)), the transformation in this instance comprising directing the identified set of physical progenies to a testing and cultivation phase of a physical breeding pipeline and/or to a validation phase of the physical breeding pipeline. 


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.
Instant claims 1-20 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting applications listed below.  The instant and conflicting claims generally are directed to plant breeding.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over art cited in the above 103 rejections.  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.
Application
Patent
Remarks / examples
16213677

In a BRI, instant claims 1-20 read on embodiments within the scope of conflicting claims 1-5 and 10 and/or are obvious over the conflicting claims in view of the art as applied in the above 103 rejection.

Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary patents examiner, Art Unit 1672 (previously 1631)